This case was consolidated for trial in the trial court with the case of Anthony J. Radalj vs. Union Savings and Loan Association and has been submitted for decision in this court upon the record and the briefs filed in that case. The facts and the law in this case are identical with the facts and the law in the case of Anthony J. Radalj vs. Union Savings and Loan Association except, only, that plaintiff in this case holds a 6% savings certificate, number 203, which shows that the amount due her as of January 1, 1934 is the sum of $7,688.41. 64% of that amount, namely the sum of $4,920.58 was deposited with the clerk of court just previously to the entry of the judgment herein. The case of Anthony J. Radalj vs. Union Savings and Loan Association, this day decided, governs this case and a like order will accordingly be entered herein.
Judgment set aside.
KIMBALL, Ch. J., and RINER, J., concur. *Page 204